Cite as: 597 U. S. ____ (2022)            1

                     THOMAS, J., dissenting

SUPREME COURT OF THE UNITED STATES
   CORAL RIDGE MINISTRIES MEDIA, INC., DBA D.
    JAMES KENNEDY MINISTRIES v. SOUTHERN
            POVERTY LAW CENTER
   ON PETITION FOR WRIT OF CERTIORARI TO THE UNITED
  STATES COURT OF APPEALS FOR THE ELEVENTH CIRCUIT
               No. 21–802.   Decided June 27, 2022

   The petition for a writ of certiorari is denied.
   JUSTICE THOMAS, dissenting from the denial of certiorari.
   Coral Ridge Ministries Media, Inc., is a Christian non-
profit dedicated to spreading the “Gospel of Jesus Christ”
and “a biblically informed view of the world, using all avail-
able media.” 406 F. Supp. 3d 1258, 1268 (MD Ala. 2019)
(internal quotation marks omitted). In 2017, Coral Ridge
applied to receive donations through AmazonSmile, a pro-
gram that allows Amazon customers to contribute to ap-
proved nonprofits. To its dismay, Coral Ridge learned it
was ineligible for the program. The Southern Poverty Law
Center (SPLC) had designated Coral Ridge an “Anti-LGBT
hate group” because of its biblical views concerning human
sexuality and marriage. Id., at 1270 (internal quotation
marks omitted). AmazonSmile excluded Coral Ridge based
on SPLC’s “hate group” designation.
   Objecting to that designation, Coral Ridge sued SPLC for
defamation under Alabama law. Coral Ridge maintained
that although it “opposes homosexual conduct” based on its
religious beliefs, it is in no sense a “hate group.” Amended
Complaint in Coral Ridge Ministries Media, Inc. v. Ama-
zon.com, Inc., No. 2:17–cv–566 (MD Ala., Oct. 18, 2017),
ECF Doc. 40, p. 13. To the contrary, it “has nothing but love
for people who engage in homosexual conduct” and “has
never attacked or maligned anyone on the basis of engaging
in homosexual conduct.” Ibid. Coral Ridge alleged that
2    CORAL RIDGE MINISTRIES MEDIA, INC. v. SOUTHERN
                 POVERTY LAW CENTER
                   THOMAS, J., dissenting

SPLC was aware that it was not a “hate group,” but falsely
labeled it one anyway to “destroy the Ministry” by “dis-
suad[ing] people and organizations from donating to [it].”
Id., at 19.
   SPLC responded that its “hate group” designation was
protected by the First Amendment. The District Court
agreed and dismissed Coral Ridge’s complaint for failure to
state a claim. Because Coral Ridge conceded that it was a
“ ‘public figure,’ ” the court observed that Coral Ridge had to
prove three elements to rebut SPLC’s First Amendment de-
fense: the “ ‘hate group’ ” designation had to be (1) provably
false, (2) actually false, and (3) made with “ ‘actual malice.’ ”
406 F. Supp. 3d, at 1270. The court concluded that SPLC’s
“hate group” designation was not provably false because
“ ‘hate group’ has a highly debatable and ambiguous mean-
ing.” Id., at 1277. Additionally, the court held that Coral
Ridge had not plausibly alleged that SPLC acted with “ac-
tual malice,” as defined by this Court’s decision in New York
Times Co. v. Sullivan, 376 U. S. 254, 280 (1964). See 406
F. Supp. 3d, at 1278–1280.
   The Court of Appeals affirmed but rested its decision ex-
clusively on the “actual malice” standard. See 6 F. 4th
1247, 1251–1253 (CA11 2021). While a defamed person
must typically prove only “a false written publication that
subjected him to hatred, contempt, or ridicule,” McKee v.
Crosby, 586 U. S. ___, ___ (2019) (THOMAS, J., concurring in
denial of certiorari) (slip op., at 6) (internal quotation marks
omitted), a “public figure” laboring under the “actual mal-
ice” standard must prove that a defamatory statement was
made “with knowledge that it was false or with reckless dis-
regard of whether it was false or not,” New York Times, 376
U. S., at 280. Applying that “actual malice” standard, the
Court of Appeals agreed that Coral Ridge’s complaint had
not sufficiently alleged that SPLC doubted or had good rea-
son to doubt the truth of its “hate group” designation. See
6 F. 4th, at 1252–1253.
                  Cite as: 597 U. S. ____ (2022)            3

                     THOMAS, J., dissenting

  Coral Ridge now asks us to reconsider the “actual malice”
standard. As I have said previously, “we should.” Berisha
v. Lawson, 594 U. S. ___, ___ (2021) (opinion dissenting
from denial of certiorari) (slip op., at 2). “New York Times
and the Court’s decisions extending it were policy-driven
decisions masquerading as constitutional law.” McKee, 586
U. S., at ___ (opinion of THOMAS, J.) (slip op., at 2). Those
decisions have “no relation to the text, history, or structure
of the Constitution.” Tah v. Global Witness Publishing,
Inc., 991 F. 3d 231, 251 (CADC 2021) (Silberman, J., dis-
senting in part). This Court has never demonstrated other-
wise. In fact, we have never even inquired whether “the
First or Fourteenth Amendment, as originally understood,
encompasses an actual-malice standard.” McKee, 586 U. S.,
at ___ (opinion of THOMAS, J.) (slip op., at 10).
  I would grant certiorari in this case to revisit the “actual
malice” standard. This case is one of many showing how
New York Times and its progeny have allowed media organ-
izations and interest groups “to cast false aspersions on
public figures with near impunity.” Tah, 991 F. 3d, at 254
(opinion of Silberman, J.). SPLC’s “hate group” designation
lumped Coral Ridge’s Christian ministry with groups like
the Ku Klux Klan and Neo-Nazis. It placed Coral Ridge on
an interactive, online “Hate Map” and caused Coral Ridge
concrete financial injury by excluding it from the Ama-
zonSmile donation program. Nonetheless, unable to satisfy
the “almost impossible” actual-malice standard this Court
has imposed, Coral Ridge could not hold SPLC to account
for what it maintains is a blatant falsehood. Dun & Brad-
street, Inc. v. Greenmoss Builders, Inc., 472 U. S. 749, 771
(1985) (White, J., concurring in judgment).
  Because the Court should not “insulate those who perpe-
trate lies from traditional remedies like libel suits” unless
“the First Amendment requires” us to do so, Berisha, 594
U. S., at ___ (opinion of THOMAS, J.) (slip op., at 3), I re-
spectfully dissent from the denial of certiorari.